Citation Nr: 1733315	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-28 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for degenerative arthritis and degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current degenerative arthritis and DDD of the lumbar spine had its onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, degenerative arthritis and DDD of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his current lumbar spine disability is due to service.  He reports having back pain attributed to heavy lifting starting in the 1990s during service and continuing afterwards.  See February 2016 VA examination report. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. §  3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. §  3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Arthritis is one of the listed chronic diseases.  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

The Veteran's DD-214 indicates that his military occupational specialty was a postal clerk.  Service treatment records document complaints and injuries to the lower back.  In June 1987, the Veteran complained of lower back pain for the past two days attributed to heavy exercising.  An assessment of muscle strain was provided.  In May 1992, the Veteran complained of lower back pain after delivering mail.  He reported lifting two mail sacks weighing a total of 80 pounds and that he did not have a prior history of back pain.  An assessment of back muscle strain was provided.  In May 1994, the Veteran again complained of lower back pain.  An assessment of lower back muscle spasm was noted.  

Post-service March 2007 and July 2007 VA treatment records note an impression of lower back pain.

The Veteran was afforded a VA examination in July 2009.  The examiner indicated that he did not review any medical records.  In a July 2010 addendum, the examiner opined that the Veteran's current lower back pain is not related to service because service treatment records document a middle back strain not involving the lower back.  The examiner attributed the Veteran's current lower back disabilities to the natural aging process.

The Veteran was afforded a VA examination in October 2010.  A review of the claims file was noted.  He complained of radiating back pain and imaging studies were conducted.  X-rays of the lumbar spine showed degenerative arthritis accompanied with spondylolisthesis and disc space narrowing.  Diagnoses of degenerative arthritis and DDD of the lumbar spine were provided.  The examiner opined that the Veteran's current lower back disabilities are less likely than not related to service.  As rationale, the examiner stated that the Veteran has not seen a specialist and attributed the current lower back disabilities to weight gain.

May 2011 and August 2011 private lumbar x-rays showed degenerative changes.

In an August 2011 letter, the Veteran's treating physician provided a positive nexus opinion on the Veteran's current DDD of the lumbar spine and service.  In support of this opinion, the physician referenced August 2011 lumbar x-rays showing degenerative changes.  The physician explained that degenerative changes are not an acute process, thus, this condition is "likely the result of overuse from manual labor in the past and therefore [is] likely related to his manual labor under military service."

The Veteran was afforded a VA examination in February 2016.  A diagnosis of degenerative arthritis of the spine since 2010 was noted.  The examiner indicated review of the claims file and opined that the Veteran's current back disabilities are less likely than not incurred in or caused by service.  As rationale, the examiner acknowledged service treatment records documenting a muscle strain secondary to exercise and back pain due to lifting a mailbag, however, the Veteran continued working a postal job after service.  The examiner stated that the August 2011 opinion was speculative and not supported by evidence. 

Additional post-service private medical records show degenerative changes in the lumbar spine.  May 2016 lumbar x-rays showed multilevel degenerative changes and Grade I anterolisthesis.

At the June 2017 Board videoconference hearing, the Veteran claimed that his current back conditions were caused by extensive lifting of mail during service.  He testified to having back pain symptoms during service starting around 1992, and reported having problems with activities of daily living attributed to back pain.

For the following reasons,  the Board finds that the record supports the award of service connection for arthritis and DDD of the lumbar spine.  The Veteran was diagnosed with degenerative arthritis and DDD of the lumbar spine based on x-rays evidence during an October 2010 VA examination, thus, he meets the current disability requirement.  Moreover, given the Veteran's service treatment records, post-service treatment records, his credible lay statements, as well as the August 2011 private treatment letter, the evidence is at least evenly balanced as to whether these diagnosed lumbar spine disabilities are related to his military service, in particular duties related to his military occupational specialty as a postal clerk.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative arthritis and DDD of the lumbar spine is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative arthritis and DDD of the lumbar spine is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


